UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7232



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


JEFFREY   A.     PLEASANT,    a/k/a   Jeffrey   A.
Pleasants,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-00-71, CA-02-567-3)


Submitted:     October 10, 2002              Decided:   October 25, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey A. Pleasant, Appellant Pro Se. Stephen Wiley Miller,
Shannon Leigh Taylor, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey A. Pleasant appeals the district court’s order denying

his Motion to Release All Documented Information Relevant to

Criminal Indictment in Custody and Care of the Richmond Police

Department.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Pleasant, Nos. CR-00-71; CA-02-567-3

(E.D. Va. filed Aug. 6, 2002 & entered Aug. 7, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2